19DETAILED ACTION
	This is a Notice of Allowability based on the 16/425,007 application response filed on 10/14/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ying Chen on 2/19/2021.
	The application has been amended as follows:
In Claim 17 Line 3, the limitation “an axial direction” has been amended to “the axial direction”
In Claim 20 Line 3, the limitation “an axial direction” has been amended to “the axial direction”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Owusu (US Patent No. 10,463,906), Chermack (US Patent Publication No. 2006/0025287), and .

Claims 2-15 depend directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable. Claims 17-20 depend directly or indirectly from claim 16 and are allowable for all the reasons claim 16 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784